DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The instant specification describes a “CAM device” as a communication component and a “CAM connection interface” as an additional communication connection interface in paragraph 52.  As such, the communication port 52 of Schlotterer is considered a communication component (i.e., CAM device) (paragraph 60) that communicates with a communication connection interface (i.e., CAM connection interface) 66 (paragraph 64).  
The previous rejection has been modified to address the amendments made.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterer et al (2013/0148249) in view of Carlino et al (2014/0118875) and Mills et al (2006/0254893).
In re Claim 1, Schlotterer teaches a switching device as seen in Figures 1A and 1B, comprising: 
a triggering unit (MOS connected to TRIP output of 12 and actuator 8 as seen in Figure 1A); 
an actuator coupled to the triggering unit (8, paragraph 37); 
a switching mechanism coupled to the actuator (6, paragraph 37);
an adapter module (18, paragraph 36); 
and an interface module comprising: 
a signal processing unit (12, paragraph 37) coupled to the triggering unit (coupled via TRIP output); 
an interface circuit (52, 54, and 66) coupled to a transmitting and receiving circuit of the signal processing unit (UART, paragraph 92) and comprising a communication connection interface (54, paragraph 60), a CAM device (52, paragraph 60), and a CAM connection interface (66, paragraph 64);
wherein the interface module is coupled to the adapter module (as seen Figures 1a and 1B);
wherein the adapter module comprises a field bus connection circuit (70, paragraph 68), an adapter module interface circuit (55, paragraph 60), and a bus converter (20, paragraph 37), 
and wherein the adapter module interface circuit of the adapter module (55) is connected to the communication connection interface (54) via an electrical line (30, paragraph 39).
Additionally, Schlotterer teaches utilizing an internal power supply (“INTERNAL POWER SUPPLY”) to provide a supply voltage to the signal processing unit 12 and triggering unit (as seen in Figure 1A) and that the triggering unit, actuator, switching mechanism, and interface module are all located within circuit breaker 2 as seen in Figure 1A.
Schlotterer does not specifically teach a voltage converter or housing as claimed.
Mills teaches a circuit breaker as seen in Figures 1 and 2 that also utilizes a microprocessor 63 (paragraph 44).  Mills additionally teaches that a power supply 77 comprising a voltage converter (“REG” as seen in Figure 2) that is fed a first supply voltage (voltage between the line 13 and neutral 15) at its input side (“VIN”) via diodes (as seen in Figure 2) so the voltage converter can provide a second supply voltage (i.e. 5VDC) at its power outlet (“VOUT”) (paragraph 52), wherein the connection of the power supply 77 to the line 13 and neutral 15 is considered the power supply input.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the power supply of Mills as the internal power supply of Schlotterer, since Mills teaches that the power supply can derive the voltage required via the line and neutral conductors the breaker is already in contact with.
Carlino teaches providing a housing for a circuit breaker as seen in Figure 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a housing with the circuit breaker of Schlotterer as taught by Carlino, since it would provide protection from the outside environment for the components of the circuit breaker.
In re Claim 2, Schlotterer teaches the signal processing unit 12 is a microprocessor (paragraph 37).  
In re Claims 3 and 4, Schlotterer teaches that the transmitting and receiving circuit is a UART (paragraph 92).
In re Claim 5, Mills teaches in Figure 2 that the converter receives a rectified line voltage and reduces it to the 5V required by the microprocessor.
In re Claim 8, Mills teaches that power supply comprises a voltage divider of two resistors as seen in Figure 2 that is connected to neutral 15 and has its tap connected to the output of the power supply via a diode.  Upon modification, the tap of the voltage divider would be connected to triggering unit of Schlotterer via the power supply output.
In re Claim 9, Schlotterer teaches a control input circuit 26 that is coupled to the signal processing unit 12 that delivers a control signal to establish a protection function (paragraph 110).
In re Claim 10, Schlotterer teaches an interlocking circuit (ZONE INTERLOCK CIRCUITY as seen in Figure 1A) coupled to a connection of the interface module (connects to 12) and configured to transmit an interlocking signal to control the triggering unit to interrupt or enable a current using the actuator (as is known in the art regarding interlocking function and demonstrated by paragraph 36 of Carlino).  The interlocking circuit 10 is considered connected to the triggering unit (MOS) via 12 as seen in Figure 1A.
In re Claim 12, Schlotterer teaches that the triggering unit has an additional signal processing unit 56 (paragraph 61).
In re Claim 13, the adapter module 18 is considered an external communication adapter module since it can be separate from the circuit breaker (paragraph 56).
In re Claim 14, Schlotterer teaches the filed bus connection circuit 70 is connected to field bus 71 as seen in Figure 1B (paragraph 38).
In re Claim 16, Schlotterer teaches that the bus converter 20 is coupled the adapter module interface circuit 55 with the field bus connection circuit 70 as seen in Figure 1B.
In re Claim 17, Schlotterer teaches that the adapter module can be part of the circuit breaker (paragraph 56) and would be inside of the housing upon modification.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterer et al (2013/0148249) in view of Carlino et al (2014/0118875) and Mills et al (2006/0254893) as applied claim 1, and further in view of Koch et al (2015/0380145).
In re Claims 6 and 7, Schlotterer teaches that the signal processing unit 12 receives feedback from various sensors (paragraph 78-79), but does not teach detecting the position of an activator (such as a member of actuator 8).
Koch teaches that the position of an activator 6 of an operating mechanism in a circuit breaker is detected by an optical position sensor 8 to indicate whether the switch of the breaker is open or closed (paragraphs 14-17).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the optical position sensor of Koch with device of Schlotterer, since it would provide the triggering unit 16 of Schlotterer with feedback concerning the state of the contacts and allow for a malfunction to be detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836